Citation Nr: 0938396	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-42 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals, right knee injury, to include degenerative joint 
disease.

2.  Entitlement to service connection for tricompartmental 
osteoarthritis, left knee, claimed as a left knee disorder, 
to include as secondary to a right knee disorder.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, D. E.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant served with the United States Army Reserve and 
has a verified period of active duty for training from 
September 1983 to June 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant testified at a Board 
hearing, held by the undersigned, in April 2007.  A copy of 
the transcript has been associated with the record.  The 
appellant's claims were remanded by the Board for further 
development in October 2007.  

The issue of entitlement to service connection for 
tricompartmental osteoarthritis, left knee, claimed as a left 
knee disorder, to include as secondary to a right knee 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Post-operative residuals, right knee, to include 
degenerative joint disease, were not manifest during service, 
were not manifest within one year of separation, and any 
current residuals of a right knee injury, to include 
degenerative joint disease, are not attributable to service.

2.  Degenerative disc disease of the lumbar spine was not 
manifest during service, was not manifest within one year of 
separation, and degenerative disc disease, lumbar spine, is 
not attributable to service.

3.  Degenerative disc disease of the cervical spine was not 
manifest during service, was not manifest within one year of 
separation, and degenerative disc disease, cervical spine, is 
not attributable to service.


CONCLUSIONS OF LAW

1.  Post-operative residuals, right knee injury, to include 
degenerative joint disease, were neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  Degenerative disc disease of the lumbar spine was neither 
incurred in nor aggravated by service and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  Degenerative disc disease of the cervical spine was 
neither incurred in nor aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
December 2003, prior to the initial adjudication of his 
claim, informed the appellant of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  The Board notes that efforts were made to 
obtain any outstanding Army Reserve treatment records.  
However, according to a formal finding of unavailability from 
the Department of the Army, those records are unavailable for 
review.  

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the appellant's claim has been undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Further, while the appellant indicated during the April 2007 
Board hearing that his private health record may be 
incomplete, he was provided with release forms, as well as 
the name of the providers, in a November 2007 letter.  To 
date, it does not appear that these release forms have been 
returned to VA.    

"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the appellant's assistance in obtaining private medical 
records, which VA cannot obtain without his permission, VA 
has no further obligations regarding these records.  Thus, 
the Board finds that no additional evidence, which may aid 
the appellant's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
appellant was afforded a VA examination to assess the whether 
the appellant had current diagnoses to include disorders of 
the right knee, as well as the cervical and lumbar spine, and 
if so, to determine the etiology thereof, in June 2009.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The VA opinion obtained in this case is 
adequate, as it is predicated on a reading of pertinent 
medical records and provided medical opinions with 
appropriate rationale for the conclusions reached.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The VA examination report is thorough and supported 
by the record.  The examination noted above is therefore 
adequate upon which to base a decision.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection 

The appellant filed a claim for service connection in 
February 2003 requesting service connection for a right knee 
disorder, a neck disorder, and a back disorder.  The 
appellant noted, through his representative, that his right 
knee injury was aggravated beyond its normal progression 
during his period of active duty for training.  It was 
further noted that his current back and neck disorders were 
the direct result of his active military service.  See 
Statement of Accredited Representative, December 2004.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

This case arises from a period of active duty for training 
(ADT).  ADT is full-time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505 (West 2002).  See 38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  Basically, 
this refers to the two weeks of annual training that each 
Reservist or National Guardsman must perform each year.  It 
can also refer to the Reservist's or Guardsman's initial 
period of training.

Generally, an individual who has only Reserve or National 
Guard service on ADT is not a "veteran" as that term is 
defined by law.  In the service connection context, this 
means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 
38 C.F.R. § 3.307, applicable to active duty, would not apply 
to ADT.  See 38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.307 (2009).

Service connection, however, may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty.  See 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2009).  Thus, 
in this case, the evidentiary burden is on the appellant to 
show that he became disabled from an injury or disease 
incurred in, or aggravated by, the line of duty during ADT.

At the outset, the Board notes that the appellant has been 
diagnosed with degenerative joint disease of the right knee 
and degenerative disc disease of the cervical and lumbar 
spine.  See VA medical opinion, June 2009.  Thus, element (1) 
of Hickson has been satisfied, in that the appellant has 
demonstrated that he has a current diagnosis for each claimed 
disorder.

Post-operative residuals, right knee injury

As noted above, the appellant claims that his preexisting 
right knee disorder was permanently aggravated, beyond its 
normal progression, during his period of active duty for 
training.

Regarding an in-service diagnosis of a right knee disorder, 
the appellant's April 1983 enlistment examination noted a 
partial meniscectomy of the right knee as a result of a 
football injury four years prior.  See Standard Form 89 and 
orthopedic consultation, April 25, 1983.  During his period 
of active duty for training, in January 1984, a service 
treatment report noted that the appellant complained of 
burning in his right knee, and he also complained of giving 
out and locking.  Crepitation was noted.  The appellant 
referred to a 1978 injury and subsequent surgery to repair 
the cartilage of the right knee.  On examination, the knee 
was stable with no neurological symptoms.  Patellofemoral 
syndrome was ultimately diagnosed.  The report noted 
treatment with physical therapy prior to his return to duty.

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2009).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

As noted above, while every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, this presumption does 
not apply to ADT.  See 38 U.S.C.A. §§ 1111, 1112, 1137 (West 
2002 and Supp. 2008); 38 C.F.R. § 3.307 (2009).  The Board 
notes, however, that the presumption of soundness attaches 
only where there has been an induction medical examination 
during which the disability about which the appellant later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  In this case, the appellant's right 
knee disorder was noted on enlistment.  Therefore, the 
presumption of soundness would not have attached with regard 
to this claimed disorder, even if the appellant maintained 
the status of a veteran for the period of service in 
question.

A December 3, 1984, signed statement noted that the appellant 
did not desire a separation examination.

Post service, private treatment records note that the 
appellant was the victim of a possible assault, and that he 
complained of pain in the right and left knee, as well as 
headaches and cervical spine pain.  See private treatment 
report, October 5, 1988.  

In April 2001, another private treatment report noted that 
the appellant fell down three or four stairs while on an 
escalator.  He reported that he "shattered" his right knee 
at age 17.  At the time, he complained of pain in the right 
knee.  See private treatment report, April 25, 2001.

The appellant testified before the undersigned in April 2007.  
At that time, he stated that he re-injured his knee in 
October 1983 through marching and running.  He noted that, at 
the time of the re-injury, he was treated for pain only, and 
he was not provided with a brace, crutches, or a cane.  He 
testified that he was put on profile for two weeks.  Though 
he reported continued pain after the incident, he did not 
receive further treatment.  He noted that right before his 
discharge from active duty, he was having swelling and told 
that he had compound stress fractures in both legs.  

The appellant reported that, prior to service, he was not 
having problems with his right knee.  However, he noted that, 
following the 1978 injury, he was "really not supposed to 
have the leg, there [sic] were supposed to amputate the 
leg..."  He noted that his right leg had basically been ripped 
off, his knee shattered.

He went on to state that, following service, his right knee 
"broke" in November 2006.  He reported that he had a total 
knee replacement in December 2006, and that his physician 
informed him that his degenerative joint disease was the 
result of the long period of time he was in the service.  
When asked why there was no treatment between 1984 and 2005, 
the appellant stated that he was unable to afford treatment.  
See Transcript, pp.  3-9.

Following an October 2007 Board remand, the appellant was 
afforded a VA examination in June 2009.  The appellant 
provided a history of an ACL rupture in 1977, as well as a 
patella fracture and a meniscus injury.  He stated that he 
underwent arthroscopic surgery in 1981, and that he had pins 
removed at that time.  A total knee replacement was noted in 
2006, as well as an additional arthroscopic procedure in 
2008.  The appellant reported that pain in his knee had been 
building up since the late 1990's.

On examination, it was noted that the appellant was able to 
function on his right knee, but that the appellant reported 
an ache, front and back.  He was able to bear weight with 
little discomfort.  Stiffness and startup pain were noted as 
well.  A midline scar indicated a total knee replacement.  
The examiner diagnosed the appellant with degenerative joint 
disease, right knee, as well as a total right knee 
prosthesis.  A serious, preexisting right knee injury was 
noted, leading to degenerative joint disease and a knee 
replacement.  The examiner stated that this chain of events 
is quite expected, and that if he had not served in the 
military, he would have certainly ended up with a total knee 
replacement in approximately the same period of time.  As 
such, the examiner opined that it was less likely than not 
that the appellant's preexisting right knee injury was 
caused, increased in severity, or aggravated by his military 
service.    

Degenerative disc disease, lumbar and cervical spine

As to the appellant's claim that his current diagnosis of 
degenerative disc disease of the cervical and lumbar spine is 
directly related to his period of active duty for training, 
his available service treatment records do not demonstrate 
any complaints of pain in the lumbar spine, nor is a 
diagnosis of a disorder of the lumbar spine present prior to 
separation.  A February 1984 service treatment record noted 
complaints of periodic neck pain and stiffness for two weeks.  
There was no injury related to the onset.  Radiating pain was 
not present, nor was numbness or tingling.  Range of motion 
was near normal, with only a slight limitation noted.  Right 
side bending was painful.  Mild tenderness was reported at 
C4-5, with no spasm.  The examiner prescribed ice and 
provided instruction in cervical isometrics.  Cervical pain 
was not noted in any other service treatment record.

Post-service, the appellant complained of mid-spinal pain in 
September 1993.  According to private medical reports, the 
appellant experienced an accident while on the job.  The 
appellant reported that he was putting a steel beam in place 
when another worker dropped his end, putting all the weight 
on him.  The appellant also complained of difficulty 
ambulating, and spasms when sitting.  See Private treatment 
report, September 10, 1993.

A July 2002 SSA Disability Determination concluded that SSA 
disability benefits were warranted due to disorders of the 
back, both discogenic and degenerative.  See SSA Disability 
Determination, July 29, 2002.  While the Board has reviewed 
the appellant's SSA file, as well as the medical evidence 
which lead to the determination, the evidence of record does 
not include a medical nexus to establish a connection between 
the appellant's current diagnosis of degenerative disc 
disease, lumbar and cervical spine, and his period of active 
duty for training.

During his April 2007 Board hearing, the appellant testified 
that his back was injured during his period of active duty 
for training when he was kicked off of a truck.  He stated 
that he received painkillers, and was sent back to duty.  He 
stated that he continued to receive treatment after the 
incident, but the physicians thought he was trying to get out 
of duty.  He further testified that he received treatment for 
back pain in 1984 because he was unable to lift his arm over 
his head.  He later testified that he had rotator cuff 
surgery in 2002, and that was why he was having that problem.

Regarding his cervical spine disorder, the appellant 
testified that he injured his neck at the same time he 
injured his back, but he did not receive treatment for neck 
problems during his period of service.  He stated that his 
neck disorder had been linked to his back disorder, and that 
he received treatment beginning in 1984.  He reported that he 
had not sustained any traumatic injury to either his neck or 
back since his period of active duty for training.  See 
Transcript, April 27, 2007, pp. 13-17.

At the time of the appellant's VA examination in June 2009, 
the appellant reported neck pain since the 1990's.  He did 
not provide a history of any injury.  The examiner noted the 
February 1984 service treatment report of neck pain, but 
noted that the appellant recovered and he went back to 
regular duty.  The appellant complained of pain at the back 
of the neck, and the pain did not radiate.  The examiner 
stated that the appellant's treatment for neck pain in 
service was not precipitated by injury, and that the 
appellant recovered from the pain without being placed on 
profile.  Degenerative joint disease at C5-6 was diagnosed.  
The examiner opined that this type of disorder is not 
unexpected in the general population, and there was no reason 
to believe that the one episode of neck pain during his 
period of service is associated with his current diagnosis.

Regarding a disorder of the lumbar spine, the examiner noted 
that there was no evidence that he injured his back during 
his service career.  The appellant reported that his back 
felt stiff, and that he felt pain only recently.  He reported 
pain in the middle of his back, radiating to his legs.  
Degenerative disc disease was diagnosed, and the examiner 
opined that x-ray findings indicated minimal low back 
problems as would be expected in the general population.

Analysis

As to the appellant's assertions that his claimed disorders 
are causally related to his period of active service, or 
aggravated therein, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence 
is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the appellant is competent 
to determine the etiology of his claimed disorders.  The 
Board acknowledges that, during his period of reserve duty, 
the appellant was trained as a medical specialist.  Post-
service, the appellant worked as a travel agent, a deputy 
sheriff, and a conversion specialist.  There is no evidence 
within the appellant's claims file that he has an advanced 
degree in medicine, or that the appellant has significant, 
post-service medical experience.

As such, while the appellant is competent to report the 
details of in-service injuries, as well as symptoms including 
pain, the appellant has not been shown to be competent to 
link his claimed disorders, or any permanent aggravation 
thereof, to his period of active duty for training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the appellant offered in support of his claims 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorders and 
his period of service.

Further, even if the Board found that the appellant's 
assertions were competent, it does not find that his claims 
are credible.  While he testified that he had not sustained 
any traumatic injury to the neck and/or back since his period 
of active service, private treatment reports clearly indicate 
that he injured his spine in an on-the-job accident.  See 
Private report, September 1993.  Moreover, although the 
appellant testified that he had neck and back pain, as well 
as bilateral knee pain, continuously since service, he later 
reported that he had been experiencing bilateral knee pain 
since the late 1990's, neck pain since the 1990's, and back 
pain only recently.  See VA examination report, July 2009.  
These reports stand in direct contrast to the appellant's 
statements during his Board hearing.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the appellant's 
claimed disorders had their onset years after the appellant 
separated from service and is unrelated thereto.  With regard 
to the appellant's right knee disorder, which preexisted his 
period of active service, there is no probative medical 
evidence of record to suggest that the right knee disorder 
was permanently aggravated beyond its normal progression as a 
result of the appellant's period of active duty for training.  
Further, there is no probative medical evidence of record to 
establish a medical nexus between degenerative joint disease 
of the cervical and lumbar spine and to the appellant's 
period of active duty for training.  

While the appellant testified that he was treated for 
disorders of the cervical and lumbar spine in 1984, there is 
no evidence to support that assertion within the record.  
Following the October 2007 Board remand, the AMC mailed 
authorization forms to the appellant in order to obtain 
permission to request records from providers identified by 
the appellant during his Board hearing.  To date, these forms 
have not been returned.  As such, there is no evidence within 
the appellant's file to show that he received treatment for 
any claimed disorder within one year following separation.  

The Board further notes that it may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  See Colvin.  As  noted, the June 2009 
VA medical opinion is afforded more probative weight that the 
conflicting lay evidence of record.  Therefore, the Board 
also finds that the most probative evidence of record does 
not establish a proximate link between his current diagnoses 
and active service, or permanent aggravation of a right knee 
injury beyond its normal progression.

In sum, the competent evidence does not establish that any 
claimed disorder began in service.  With regard to the 
appellant's right knee injury, there is no probative evidence 
to establish a permanent worsening of his preexisting right 
knee disorder as a result of his period of service.  In fact, 
the appellant reported that he did not begin to experience 
chronic right knee pain until the late 1990's, several years 
following his period of active duty for training.  See VA 
examination report, June 2009.  Further, the appellant was 
not diagnosed with degenerative disc disease of the cervical 
or lumbar spine within one year following separation from 
active duty for training.  In fact, there are no 
contemporaneous records of any complaints, findings, 
treatment, or diagnosis of a neck or back disorder for many 
years after separation.  In this case, the record establishes 
that approximately 19 years after separation, the appellant 
filed a claim for service connection for arthritis of the 
bilateral knees, neck, and back.  This significant lapse of 
time is highly probative evidence against the appellant's 
claims of a nexus between these disorders and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered in the 
analysis of a service connection claim).  

Moreover, the most probative evidence establishes that the 
appellant's current right knee disorder is not etiologically 
related to service, as supported by the documentary record.  
Instead, the VA examiner of record noted that the severity of 
his preexisting injury would have necessitated significant 
treatment regardless of any in-service exertion or injury, 
and that the injury would have resulted in a total knee 
replacement.  As to the appellant's other claimed disorders, 
the same examiner opined that degenerative joint disease in 
the back and neck is to be expected among the general 
population, and that there was no evidence pointing to an in-
service etiology.  

Finally, the Board notes that there were post-service 
injuries to the neck, back, and bilateral knees.  Although it 
does not appear that these injuries were reported to the July 
2009 VA examiner, the record shows that the appellant injured 
his neck and bilateral knees in October 1988, his back in 
September 1993, and his bilateral knees again in April 2001.

While analysis of the appellant's claims has been undertaken 
with the knowledge that some service treatment records may 
not be associated with the claims file, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  Therefore, the preponderance is against the 
appellant's claims, and they must be denied.


ORDER

Entitlement to service connection for post-operative 
residuals, right knee injury, to include degenerative joint 
disease, is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition, is 
denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck condition, 
is denied.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
an etiological opinion regarding the appellant's diagnosis of 
tricompartmental osteoarthritis of the left knee.

In this case, the appellant originally claimed that a left 
knee disorder was directly related to his period of active 
service, later amending his claim to include that a right 
knee disorder had aggravated a left knee disorder beyond its 
normal progression.

According to the available service treatment records, the 
appellant's left knee was normal on enlistment.  See 
enlistment examination, April 25, 1983.  A service treatment 
report from January 1984 noted bilateral knee pain, as well 
as minimal crepitus, left knee, following an injury two days 
prior.  As noted above, the appellant did not choose to 
participate in a separation examination.

Following an assault in October 1988, the appellant 
complained of left knee pain.  Private medical reports within 
the appellant's file note several complaints of bilateral 
knee pain.  However, the appellant's file does not contain an 
opinion from a private provider linking a left knee disorder 
directly to his period of active duty for training.

After the appellant's June 2009 VA examination, the examiner 
diagnosed the appellant with tricompartmental osteoarthritis.  
X-rays did not reveal an acute fracture or dislocation.  
There was no definite joint effusion, but there was mild 
narrowing of the medial, lateral, and patellofemoral 
compartments.  The examiner stated that the left knee 
examination was clinically normal, with subjective complaints 
of pain.  However, osteoarthritis was diagnosed, and the 
examiner did not provide an opinion as to whether his 
arthritis of the left knee was directly related to his period 
of active duty for training.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, this case should be remanded for an etiological opinion 
as to this issue.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain a VA 
examination in the appropriate specialty, 
to be completed by the July 2009 
examiner, if available, so as to 
determine the etiology of the appellant's 
currently-diagnosed tricompartmental 
arthritis, left knee.  After a review of 
the claims folder, to include the July 
2009 VA examination report, the examiner 
should address the following:

Is at least as likely as not that 
the appellant's diagnosed 
tricompartmental arthritis, left 
knee, originated during the 
appellant's period of active duty 
for training from September 1983 
to June 1984 or is otherwise 
related to that period of service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the July 2009 VA examination, 
as well as the service treatment records 
and private records which demonstrate 
post-service injuries to the left knee.  
A rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


